UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
FREDERICK BARROW (#358142)

CIVIL ACTION
VERSUS

NO. 18-442-JWD-RLB
DARYL VANNOY, ET AL.
OPINION

After independently reviewing the entire record in this case and for the reasons set
forth in the Magistrate Judge's Report dated May 1, 2019, to which oppositions were filed
and considered (Docs. 99 and 101);

IT IS ORDERED that the defendants’ Motion for Judgment on the Pleadings (R.
Doc. 74) is granted, dismissing the plaintiffs claims against defendants Vannoy and Smith,
with prejudice.

IT IS FURTHER ORDERED this matter is referred back to the magistrate judge for

further proceedings.

Signed in Baton Rouge, Louisiana, on May / 4 2019.

FUDGE JOHN W. deGRAVELLES
STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA
